By the court.
The question proposed by the appellant to Henry Smith, the witness, wa; properly over ruled by the Court of Common Pleas, if the purpose of the appellant was to prove the cause of action of the suit in trespass he should have produced, with the transcript, a copy of the state of demand, which as appeared by the transcript had been filed. If the purpose was to prove the identity of the grain in both actions, he should have first proved by legal evidence that the first action was brought for taking away grain.
Inasmuch, then, as it was not legally shewn that both actions were for the same cause, the motion to dismiss was rightly denied by the Court of Common Pleas. The effect of the proceedings in the first action to bar the seco nd action, if for the same cause, does not require to be considered or decided.
Judgment affirmed.